DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 5, 2022 has been entered. Claims 1-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 8, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Publication No. 2011/0273632) in view of Chung (US Publication No. 2021/0181794) and Soffer (US Publication No. 2015/0356045).
Regarding claim 1, Casey discloses a docking station (cartridge 10) to removably attach to a docking station receptacle (slot 14) of a display apparatus (video display 12), comprising: a direct data connector (Figure 4, bus 40 on cartridge 10) to interface with a direct data connector (Figure 4, bus 40 on video display 12) of the display apparatus (12) to provide data communication, between the docking station and the display apparatus (Paragraphs [0008]-[0009], circuit board in cartridge controlling display and allowing connection of input/output devices); a direct power-out connector (Figure 7, power connection 46; see also figure below) to interface with a direct power-in connector (see figure below) of the display apparatus (12) (Figures 5-8 and Paragraphs [0030]-[0031], power integrated into cartridge through power connection 46); and an attachment device (latching mechanism 42 and latch 44) to removably attach the docking station (10) to the docking station receptacle (14) of the display apparatus (12) (Paragraphs [0028]-[0029], latch 44 disengaging cartridge 10 from display 12).

    PNG
    media_image1.png
    341
    453
    media_image1.png
    Greyscale

Casey does not disclose a host device connector to electronically communicate with a host device, the host device connector to provide data and power communication between the docking station and the host device; an auxiliary power out connector to enable power communication with a wireless peripheral device associated with one or more output devices, wherein the docking station is configured to facilitate wireless communication over a network between the wireless peripheral device and the display apparatus; and wherein at least a portion of the data from the host device to the docking station and from the docking station to the display apparatus is graphical data to render a display on a display screen of the display apparatus.
Chung teaches (in Figure 2) docking station (docking station 202) comprising a host device connector (host power port 206) to electronically communicate with a host device (host device 220), the host device connector (206) to provide data (through data bus 212) and power communication (through power distributor 214-D) between the docking station (202) and the host device (220), wherein at least a portion of the data from the host device (220) to the docking station (202) and from the docking station (202) to a display apparatus (first peripheral display 224-1) is graphical data to render a display on a display screen of the display apparatus (224-1; Paragraph [0010], peripheral devices including monitors and televisions) (Paragraphs [0023] and [0028], host device 220 transmitting various types of data to data bus 112/212, including display data). 
Soffer teaches a docking station (Figure 5, docking device 501) comprising an auxiliary power out connector (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to enable power communication (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) with a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers), wherein the docking station (501) is configured to facilitate wireless communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (host 17) and the display apparatus (display 2b) (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the host connector of Chung to the docking station of Casey, and to have combined the auxiliary power out connector and wireless communication transceiver of Soffer to docking station of Casey. Adding the host connector of Chung would have increased the functionality of the docking station by allowing the docking station to communicate with a host device, thus permitting the host device to transmit display data to a larger and/or additional display. Adding the auxiliary power out connector of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing connected host devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer). 
Regarding claim 2, Casey in view of Chung and Soffer teaches the docking station of claim 1, and further teaches (in Casey) wherein the attachment device (latching mechanism 42 and latch device 44) is a hook (Figure 6 showing 44 in the form of a hook). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Publication No. 2011/0273632) in view of Chung (US Publication No. 2021/0181794), Soffer (US Publication No. 2015/0356045), and Searby (US Publication No. 2007/0097618).
Regarding claim 3, Casey in view of Chung and Soffer teaches the docking station of claim 1, but does not teach wherein the docking station further comprises at least three attachment devices to removably attach the docking station to the docking station receptacle of the display apparatus.
However, Searby teaches (in Figure 10) a docking station (docking station 14) comprising an attachment mechanism (hooks 170) to removably attach the docking station (14) to the docking station receptacle (adapter 16) of the display apparatus (display 10), further comprising at least three attachment devices (Figure 10, four 170s) to removably attach the docking station (14) to the docking station receptacle (16) of the display apparatus (10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the attachment mechanism of Casey as modified by Chung and Soffer for the attachment mechanism of Searby. Doing so would have provided a more uniform attachment means that was evenly distributed over the entire contacting area of the docking station, preventing any part of the docking station from being removed, laterally or transversely, from the slot and ensuring the docking station maintained a stable connection with the display apparatus (see Figure 10 in Searby).
Regarding claim 4, Casey in view of Chung and Soffer teaches the docking station of claim 1, but does not teach wherein the display apparatus comprises a release mechanism to enable removal of the docking station from the receptacle of the display apparatus.
However, Searby teaches (in Figure 10) a docking station (docking station 14) comprising an attachment mechanism (hooks 170) to removably attach the docking station (14) to the docking station receptacle (adapter 16) of the display apparatus (display 10), wherein the docking station receptacle (16) of the display apparatus (10) comprises a release mechanism (lever 166) to enable removal of the docking station (14) from the receptacle (16) of the display apparatus (10) (Paragraph [0035], lever 166 actuated to facilitates disengagement of docking station 14 from display 10/display adapter 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the attachment mechanism system of Casey as modified by Chung and Soffer for the attachment mechanism system of Searby. Doing so would have provided a more uniform attachment means that was evenly distributed over the entire contacting area of the docking station, preventing any part of the docking station from being removed, laterally or transversely, from the slot and ensuring the docking station maintained a stable connection with the display apparatus (see Figure 10 in Searby).
Regarding claim 5, Casey in view of Chung, Soffer, and Searby teaches the docking station of claim 4, wherein (in Searby) the release mechanism (lever 166) is a slider (Paragraph [0035], lever 166 actuated to facilitate disengagement of docking station 14 from display 10/display adapter 16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Yoshikawa (US Publication No. 2010/0182262) and Soffer (US Publication No. 2015/0356045).
Regarding claim 6, Haren discloses a docking station (docking device 200) to removably attach to a docking station receptacle (housing 110) of a display apparatus (display device 100), comprising: 
a host device connector (Figure 4, USB interface 210) to enable data and power communication (through 610) with to a host device (Figure 6, computing device 620), wherein at least a portion of the data from the host device (620) to the docking station (200) and from the docking station (200) to the display apparatus (100) is graphical data to render a display on a display screen of the display apparatus (100) (Paragraphs [0041]-[0042], display 100 being used as a larger monitor for the computing device 620, where computing device can be laptop with a smaller screen); an attachment device (Figures 3-4, mounting member 300) to enable the docking station (100) to removably attach to the docking station receptacle (110) (Paragraph [0030], detachable attachment of the docking member 200 to the display device 100 by detachably attaching the mounting features 320 on the mounting member 300 to the one or more mounting features 140 disposed on the display device 100). 
Haren discloses (in Figure 6 and Claim 9) coupling (through video cable 650) the docking station (200) to the display apparatus (100), but does not disclose a combined direct data/power out connector to interface with a combined direct data/power in connector of the display apparatus to provide power and data to the display apparatus, and an auxiliary power out connector to enable power communication with a wireless peripheral device, wherein the docking station is configured to facilitate wireless communication over a network, including graphical data communication, between the wireless peripheral device and the display apparatus. 
However, Yoshikawa teaches docking station (body unit 6) comprising a combined direct data/power out connector (Figure 6, body-side connector 68) to interface with a combined direct data/power in connector (Figure 9, panel-side connector 80) of a display apparatus (panel unit 7 with display panel 2) to provide power and data to the display apparatus (panel unit 7 with display panel 2) (Figures 11-14 and Paragraph [0026], communication circuit transmitting a load control signal; Paragraph [0028], panel unit is supplied with the power from the power supply circuit through the connectors when it is coupled with the body unit).
Soffer teaches docking station (Figure 5, docking device 501) comprising an auxiliary power out connector (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to enable power communication (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) with a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers), wherein the docking station (501) is configured to facilitate wireless communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (host 17) and the display apparatus (display 2b) (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the video connector 650 of Haren for the combined direct data/power out connector of Yoshikawa, and to have combined the auxiliary power out connector and wireless communication transceiver of Soffer to docking station of Haren. Substituting the wired connector of Haren for the direct connector of Yoshikawa so would have eliminated the need for a cable connection between the docking station and display apparatus and increased functionality of the connector by additionally providing power to the display through the same cable-less connection (see Figures 6, 9, 11-14 in Yoshikawa). Adding the auxiliary power out connector of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing connected devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer).   
Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Yoshikawa (US Publication No. 2010/0182262), Soffer (US Publication No. 2015/0356045), and Searby (US Publication No. 2007/0097618).
Regarding claim 7, Haren in view of Yoshikawa and Soffer teaches the docking station of claim 6, but does not disclose wherein the docking station further comprises a mounting feature to attach to a mount of the docking station and the display apparatus when the docking station is removably attached to the display apparatus. 
However, Searby teaches (in Figures 1-3 and Paragraph [0020]) wherein a docking station (docking station 14) comprises a mounting feature (openings 28) to attach to a mount (mounting plate 24) of the docking station (14) (Paragraph [0020], openings 28 of docking station 14 aligning with openings 30 on mounting plate 24 to enable attachment) and the display apparatus (display device 10 including adapter 16) when the docking station (14) is removably attached to the display apparatus (10) (docking station 14 removable through quick disconnect system 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the mount/mounting features of Searby to the docking station of Haren as modified by Yoshikawa and Soffer. Doing so would have allowed for the display apparatus/docking station and other additional displays to be connected in a closely organized array (Paragraph [0001] in Searby).
Regarding claim 8, Haren in view of Yoshikawa, Soffer, and Searby teaches the docking station of claim 7, and further teaches (in Searby) wherein the mounting feature (opening 28) is a hole (Figures 1-3 and Paragraph [0020], 28 being a hole).
Regarding claim 9, Haren in view of Yoshikawa, Soffer, and Searby teaches the docking station of claim 7, and further teaches (in Searby) wherein the display apparatus (display device 10 including adapter 16) comprises a second mounting feature (guide element 60) to attach to the mount (mounting plate 24) of the docking station (14) (Figures 1-3 and Paragraph [0023], mounting plate 24 attached to 60 through corresponding guide element 62 on rear wall 72 of docking station 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the display apparatus of Haren as modified by Yoshikawa and Searby to include the second mounting feature of Searby. Doing so would have provided for a secure, dovetail connection between the display apparatus and docking station, allowing for the docking station to be easily connected and disconnected (Paragraph [0023] in Searby). 
Regarding claim 11, Haren in view of Yoshikawa and Soffer teaches the docking station of claim 6, and further teaches (in Soffer) the docking station (501) comprising an auxiliary graphical data connector (primary display port 13a) to enable data communication (see Paragraph 0086]) with a second display apparatus (primary display 2a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the auxiliary power out connector of Soffer to the docking station of Haren as previously modified by Yoshikawa and Soffer. Doing so would have increased functionality for the docking station by allowing the user to connect an addition display apparatus for which to display information communicated by the host device (Paragraph [0086] and Figure 5 of Soffer). 
Regarding claim 12, Haren in view of Yoshikawa and Soffer teaches the docking station of claim 6, but does not teach the docking station further comprising a release mechanism to enable removal of the docking station from the receptacle of the display apparatus.
However, Searby teaches a docking station (docking station 14) comprising quick release connect system (12) with a release mechanism (Figures 3-6, arm 40) to enable removal of the docking station (14) from the receptacle (adapter 16) of the display apparatus (display device 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the quick disconnect system of Searby with the docking station of Haren as modified by Yoshikawa. Doing so would have provided a release mechanism that ensured the docking station remained securely attached to the receptacle of the display apparatus and would have also allowed the docking station to be easily connected and disconnected from the receptacle of the display device (Paragraphs [0027]-[0028] in Searby). 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Yoshikawa (US Publication No. 2010/0182262) Soffer (US Publication No. 2015/0356045), and Chung (US Publication No. 2021/0181794).
Regarding claim 10, Haren in view of Yoshikawa and Soffer teaches the docking station of claim 6, and further teaches but does not teach the docking station further comprising another auxiliary power out connector to enable power communication with a second display apparatus.
However, Chung teaches (in Figure 2) a docking station (docking station 202) comprising another auxiliary power out connector (second peripheral device port 208-2) to enable power communication (through power distributor 214-2) with a second display apparatus (second peripheral device 224-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the auxiliary power out connector of Chung to the docking station of Haren as modified by Yoshikawa. Doing so would have increased functionality for the docking station by allowing the user to connect an addition display apparatus for which to display information communicated by the host device (Paragraph [0029] and Figure 2 of Chung). 
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US Publication No. 2021/0181794) in view of Yoshikawa (US Publication No. 2010/0182262) and Soffer (US Publication No. 2015/0356045).
Regarding claim 13, Chung discloses a non-transitory computer readable storage medium (Figure 3, non-transitory computer readable medium 332) containing instructions to be operated by a controller (Figure 3, docking station controller 310; controller labeled as 210 in Figure 2) of a docking station (Figure 2, docking station 202, including controller 210/310), the instructions, when operated by the controller (210/310) of the docking station (202), to cause the docking station (202) to: 
receive data from a host device (220) (Paragraph [0028], host device 220 transmitting various types of data to data bus 112/212), the data from the host device (220) comprising graphical data (Paragraph [0023], data bus 112/212 capable of receiving various types of data, including display data); 
provide power (through power distributors 214) to a display apparatus (peripheral device 224; Paragraph [0010], peripheral devices including monitors and televisions) via a combined data/power out connector (peripheral device port 208-1) of the docking station (202), the power (through power distributor 214-1) to operate a display screen of the display apparatus (224); and 
provide at least a portion of the graphical data (through data bus 112/212) from the host device (220) to the display apparatus (224-1) via the combined data/power out connector (208-1) of the docking station (202) for use to render a display on the display screen of the display apparatus (224-1; Paragraph [0010], peripheral devices including monitors and televisions).
Chung does not disclose wherein the docking station is removably attached to a display apparatus at a docking station receptacle; wherein the combined data/power out connector of the docking station is a direct connector; or providing power to a wireless peripheral device associated with one or more output devices via an auxiliary power out connector; facilitate communication over a network between the wireless peripheral device and the display apparatus, wherein the communication includes graphical data. 
However, Yoshikawa teaches a docking station (Figure 6, body unit 6) removably attached to a display apparatus (Figure 6, display panel unit 7) at a docking station receptacle (Figures 6 and 9, coupling protrusion 78). Yoshikawa also teaches a combined direct data/power out connector (Figure 6, body-side connector 68) of the docking station (body unit 6) is used to supply the power (Figure 11, through power supply circuit 10) to operate a display screen (display panel 2) of the display apparatus (7) and for use to render a display (Figure 11, through communication circuit 11) on the display screen (2) of the display apparatus (7) Figures 11-14 and Paragraph [0026], communication circuit transmitting a load control signal; Paragraph [0028], panel unit is supplied with the power from the power supply circuit through the connectors when it is coupled with the body unit).
Soffer teaches a non-transitory computer readable storage medium (Figure 5 and Paragraph [0079], docking station 501 including USB docking controller chip 8 having external memory chip) providing power (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers) via an auxiliary power out connector (connector 24), facilitate communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (17) and the display apparatus (display 2b), wherein the communication includes graphical data (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the connection 208-1 and display apparatus of Chung to include the direct connection and docking receptacle of Yoshikawa, and to have combined the auxiliary power out connector and wireless communication transceiver of Soffer to the docking station of Chung. Modifying the connection and display apparatus would have decreased the docking stations footprint by allowing it to be mounted on the display apparatus, while also providing a secure, cable-less connection between docking station and display apparatus (see Figures 6, 9, 11-14 in Yoshikawa). Adding the auxiliary power out connector of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing the connected devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer).
Regarding claim 14, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) the instructions to further cause the docking station (Figure 2, 202) to provide power (through power distributor 214-2) to a second display apparatus (224-2) via an auxiliary power out connector (second peripheral device port 208-2 communicating display data from data bus 212).
Regarding claim 15, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) instructions to further cause the docking station (Figure 2, 202) to provide at least a portion of the graphical data (from data bus 212) for use to render a display on a display screen of a second display apparatus (224-2) via an auxiliary graphical data connector (second peripheral device port 208-2 communicating power to second peripheral device 224-2 through second power distributor 214-2).
Regarding claim 16, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) instructions to further cause the docking station (docking station 202) to receive data from the display apparatus (peripheral device 224-1) via the combined direct data/power out connector (device port 208-1 in Chung as modified by Yoshikawa) of the docking station (202) (Paragraph [0057] in Chung, peripheral devices communicating power demands to docking station).
Regarding claim 17, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) instructions to further cause the docking station (202) to provide power (through power distributor 210-D) to the host device (host device 220) via a host device connector (host power port 206).
Regarding claim 18, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Soffer) a non-transitory computer readable storage medium (Paragraph [0079], docking station 501 comprising USB docking controller chip 8 having external memory chip) wherein the data from the host device (Figure 5, host device 4) is received at the docking station (docking device 501) at a wireless transceiver (wireless transceiver 45) of the docking station (801) (Paragraph [0199], wireless transceiver 45 audio input/output to enable wireless connection to nearby host computers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the wireless transceiver of Soffer to the docking station of Chung as previously modified by Yoshikawa and Soffer. Doing so would have increased the functionality of the docking station by allowing the docking station to wireless communicate with the host devices without the need of cables (Paragraph [0199] in Soffer). 
Regarding claim 19, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 18, but does not explicitly teach wherein the wireless transceiver (wireless transceiver 45) of the docking station (801) is removable from the docking station (801). However, it would have been obvious to one of ordinary skill in the art to have made wireless transceiver removeable, as it has been held that making features of a device separable is obvious if motivation to the make said feature separable is present. Here, the motivation to make the wireless transceiver removable would have been to allow the wireless transceiver to be easily exchanged, replaced, or upgraded based on different computing needs. See MPEP § 2144.04 and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US Publication No. 2021/0181794) in view of Yoshikawa (US Publication No. 2010/0182262), Soffer (US Publication No. 2015/0356045), and Law (US Publication No. 2017/0345290).
Regarding claim 20, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, but does not teach wherein the instructions to further cause the docking station to receive, at a wireless transceiver of the docking station, Internet of Things (loT) data from a network device; wherein the IoT data comprises home automation data.
However, Law teaches non-transitory computer readable storage medium (Figure 2, memory 201-2), wherein the instructions to further cause the docking station (Figures 1, docking station 106; Figure 2 depicting components of the docking station according to Paragraph [0011]) to receive, at a wireless transceiver (Figure 2, beacon transceiver 202) of the docking station (106), Internet of Things (IoT) data from a network device (Figure 1, first communication device 101) (Paragraph [0037], 202 receiving signals from 101), wherein the IoT data comprises home automation data (Figure 1 and Paragraph [0029], docking station capable of controlling various consumer electronic appliances/devices based on input control signals from first communication device). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the wireless transceiver of Law to the docking station of Chung as modified by Yoshikawa and Soffer. Doing so would have increased the functionality of the docking station by allowing the docking station to wireless communicate with and control various consumer appliances/devices (Figure 1 and Paragraph [0029] in Law).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Publication No. 2011/0273632) in view of Chung (US Publication No. 2021/0181794) and Soffer (US Publication No. 2015/0356045).
Regarding claim 21, Casey teaches a system comprising: a display apparatus (Figure 1, video display 12), comprising: a display screen (display of 12); and a docking station receptacle (Figure 2, slot 14), comprising: a direct power in connector (connector accommodating power connector 46, see figure above); a first direct data connector (Figure 4, bus 40 on 12); and a first attachment device (Paragraph [0029], 12 having a catch engaging latch 44 on cartridge 10); and a docking station (cartridge 10), comprising: a second direct data connector (Figure 4, bus 40 on 10) to connect to the first direct data connector (40 on 12) and thereby communicate the graphical data from the docking station (10) to the display apparatus (12), the graphical data to be used by the display apparatus (12) to render a display on the display screen (screen of 12) (Paragraphs [0008]-[0009], circuit board in cartridge controlling display and allowing connection of input/output devices); a direct power-out connector (power connection 46) to connect to the direct power-in connector (connector on 12 accommodating 46; see figure above) and thereby communicate power from the docking station (10) to the display apparatus (12); and a second attachment device (latching mechanism 42 and latch 44) to removably attach to the first attachment device (Paragraph [0029], catch on 12), thereby removably attaching the docking station (10) to the docking station receptacle (14) of the display apparatus (12) (Paragraph [0029], 12 having a catch engaging latch 44 on cartridge 10).
Casey discloses connectors (connectors 16), but does not explicitly disclose a host device connector to interface with the host device, the host device connector to communicate graphical data to the docking station from the host device and power from the docking station to the host device; and an auxiliary power out connector to power communication with a wireless peripheral device associated with one or more output devices, wherein the docking station is further configured to facilitate wireless communication over a network, including communication of the graphical data, between the wireless peripheral device and the display apparatus;. 
However, Chung teaches (in Figure 2) a system for docking with a host device (host device 220), comprising a docking station (docking station 202) comprising a host device connector (host power port 206) to interface with the host device (220), the host device connector (220) to communicate graphical data (Paragraphs [0023] and [0028], host device 220 transmitting various types of data to data bus 112/212, including display data) to the docking station (202) from the host device (220) and power (through power distributor 214-D) from the docking station (202) to the host device (220). 
Soffer teaches a docking station (Figure 5, docking device 501) comprising an auxiliary power out connector (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to enable power communication (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) with a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers), wherein the docking station (501) is configured to facilitate wireless communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (host 17) and the display apparatus (display 2b) (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the host connector of Chung to the docking station of Casey, and to have combined the auxiliary power out connector and wireless communication transceiver of Soffer to the docking station of Casey. Adding the host connector of Chung so would have increased the functionality of the docking station by allowing the docking station to communicate with a host device, thus permitting the host device to transmit display data to a larger and/or additional display (Paragraph [0029] and Figure 2 of Chung). Adding the auxiliary power out connector of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing the connected devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer).
Regarding claim 22, Casey in view of Chung and Soffer teaches the system of claim 21, further comprising (in Chung) another auxiliary power-out connector (second peripheral device port 208-2) to communicate power (through second power distributor 214-2) from the docking station (202) to a second display apparatus (second peripheral device 224-2) (Paragraph [0010] peripheral devices being display devices, including monitors and televisions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the auxiliary power out connector of Chung to the docking station of Casey as previously modified by Chung. Doing so would have increased the functionality of the docking station by allowing the user to connect an addition display apparatus for which to display information communicated by the host device (Paragraph [0029] and Figure 2 of Chung). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Publication No. 2011/0273632) in view of Chung (US Publication No. 2021/0181794), Soffer (US Publication No. 2015/0356045), and Keilers (US Patent No. 10,452,096).
Regarding claim 23, Casey in view of Chung and Soffer teaches the system of claim 21, but does not teach wherein the docking station receptacle is located in a neck of the display apparatus.
However, Keilers teaches (in Figure 6A) a docking station (compute module 300) wherein the docking station receptacle (display stand housing portion 204a) is located in a neck (support member 204) of the display apparatus (display device 600).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the docking station receptacle of Casey as modified by Chung and Soffer to be located in a neck of the display device as taught in Keilers. Doing so would have allowed the display apparatus to be thinner by preventing the need for a docking station to fit within a recess of the display housing. Doing so would have also increased the modularity of the docking station, by allowing for different sized docking station to be used with the display device (Column 7, lines 65-67 and Column 8, lines 1-15 in Keilers).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841